Name: COMMISSION REGULATION (EC) No 3337/93 of 3 December 1993 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  trade policy;  prices;  means of agricultural production;  animal product
 Date Published: nan

 4. 12. 93 Official Journal of the European Communities No L 299/23 COMMISSION REGULATION (EC) No 3337/93 of 3 December 1993 adopting exceptional support measures for the market in pigmeat in Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the restrictions on the free movement of live pigs have been operative for several weeks now in the zones in question, provoking a substantial increase in the weight of the animals and leading to an intolerable situa ­ tion where the welfare of the animals is concerned ; whereas retroactive application of this Regulation from 22 November' 1993 is therefore justified ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 20 and 22 (2) thereof, HAS ADOPTED THIS REGULATION : Article 1 1 . From 22 November until 22 December 1993 the Belgian intervention agency shall buy live pigs weighing more than 110 kilograms on average per lot and piglets weighing more than 25 kilograms on average per lot . 2. The purchase of the first 217 000 live pigs and first 122 500 piglets shall be financed from the Community budget. 3 . Belgium is hereby authorized to purchase, in addi ­ tion, at its own expense and on the terms laid down in this Regulation, a further 93 000 live pigs and 52 500 piglets . Whereas, because of the outbreak of classical swine fever in certain production regions in Belgium, protection zones have been established by the Belgian authorities pursuant to Article 9 of Council Directive 80/21 7/EEG of 22 January 1980 introducing Community measures for the control of classical swine fever (3), as last amended by Directive 93/384/EEC (4) ; whereas, consequently, in these zones the trade in live pigs, fresh pigmeat and pigmeat products which have not been subjected to heat treatment is temporarily prohibited ; Whereas restrictions on the free movement of goods resulting from the application of veterinary measures are likely to bring about a serious disturbance of the market for pigmeat in Belgium ; whereas exceptional market support measures, to apply for no longer than is strictly necessary, must accordingly be adopted with respect solely to live animals from the affected areas ; Whereas, with the aim of preventing a further spread of the disease, the pigs produced in the protection zones should be separated from normal trade in products intended for human consumption and processed into products intended for uses other than human consumption ; Whereas a buying-in price should be fixed at which piglets and live pigs in the protection zones are to be taken over by the intervention agency ; whereas with the aim of preventing misuse, the buying in of piglets which are fattened on closed-circuit holdings should be excluded ; Whereas provision should be made for the Belgian auth ­ orities to adopt all necessary control and surveillance measures and to inform the Commission accordingly ; Article 2 1 . Only live pigs and piglets raised in the zones listed in Annex I to this Regulation can be bought in, provided that the veterinary provisions laid down by the Belgian authorities still apply in the areas on the day the animals are bought in . 2. Only piglets can be bought in which are not fattened in a closed-circuit holding or which cannot be used by a closed-circuit holding for its own purposes. Article 3 On the day they are bought in, the animals shall be weighed and slaughtered in such a way as to prevent the disease from spreading. They shall be transported without delay to a rendering plant and processed into products falling with CN codes 1501 00 11 , 1506 00 00 and 2301 10 00 . (  ) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12 . (3) OJ No L 47, 21 . 2. 1980, p. 11 . (" OJ No L 166, 8 . 7 . 1993, p. 34. No L 299/24 Official Journal of the European Communities 4. 12. 93 However, the pigs may be transported to a slaughterhouse where they shall be slaughtered forthwith and may be stored as whole or half carcases in a cold store before being transported to a rendering plant. In this case, the whole or half carcases are presented to the rendering plant in accordance with the provisions laid down in Annex II . These operations shall be carried out under permanent supervision of the competent Belgian authorities. Where the average weight per lot is less than 25 kilo ­ grams but more than 24 kilograms, the buying-in price shall be ECU 24 per head. Article 5 The competent Belgian authorities shall adopt all measures necessary to ensure compliance with the provi ­ sions of this Regulation and in particular with Article 2 hereof. They shall inform the Commission accordingly as soon as possible. Article 6 The competent Belgian authorities shall send the Commission each Wednesday the following information concerning the previous week :  the number and total weight of the pigs bought in,  the number and total weight of young piglets bought in . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 November 1993 . Article 4 1 . The farm-gate buying-in price of live pigs weighing more than 110 kilograms on average per lot shall be ECU 110 per 100 kilograms slaughtered weight. Where the average weight per lot is less than 110 kilo ­ grams but more than 106 kilograms, the buying-in price shall be ECU 93 per 100 kilograms. In both cases, a coef ­ ficient of 0,83 is applied on the buying-in price. 2 . The farm-gate buying-in price for piglets shall be ECU 28 per head. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1993 . For the Commission Rene STEICHEN Member of the Commission 4. 12. 93 Official Journal of the European. Communities No L 299/25 ANNEX I (a) The municipalities of Wingene, Ruiselede, Tielt and Pittem. (b) Part of : 1 . the municipalities of Ardooie, Lichtervelde, Torhout and Zedelgem located east of the A 17 motorway ; 2. the municipalities of Oostkamp located east of the A 1 7 motorway and south of the E 40 motorway ; 3. the municipality of Beernem located south of the E 40 motorway ; 4. the municipality of Aalter located south of the E 40 motorway and west of the N 37 national road. ANNEX II Rules governing the presentation of carcases or half-carcases at the rendering plant, as referred to in Article 3 (3) 1 . Carcases or half-carcases must be presented without having been depilated. 2. The fore- and hindquarters of the whole carcase or whole half-carcase must be cut using the following method : (a) separation of the anterior femoral muscles from the thigh bones : after cutting the patellar tendons and lifting the patella, the knife blade lightly scores the anterior surface of the femur and does not stop until it reaches the hip joint, the blade remaining perpendicular to the median plane of the limb ; (b) partial separation of the shoulder : holding the limb in one hand by the lower of the forearm, cut the axillary muscles equidistant from the sternum and the inside surface of the arm and continue by divi ­ ding the subscapulohumeral cell tissue while separating the limb from the trunk ; (c) division of the olecranal muscles : cut from back to front perpendicularly to the posterior margin of the muscles so as to meet the shoulder joint which the cut is intended to open . 3 . The carcases or half-carcases must have a deep longitudinal cut in the iliospinal muscle parallel to the vertebral column . 4. The cuts in each carcase or half-carcase must be individually sprinkled with a denaturing product. The product, selected by the Member State, must be readily visible and indelible .